Citation Nr: 1413147	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-28 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for right ear hearing loss disability caused by February 2008 VA ear treatment.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to February 1959.

This case comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee

In his substantive appeal, the Veteran requested a Travel Board hearing, and one was scheduled for November 2012. The Veteran requested a postponement and one was granted. The Veteran withdrew his hearing request in April 2013.

This case was previously before the Board in May 2013, at which time it was remanded for additional development.   

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to obtain an opinion from a specialist regarding the cause of the Veteran's hearing loss disability.

A VA opinion was issued in June 2013 in which the VA examiner opined that the Veteran was exposed to high levels of noise without the benefit of noise protection and that in his clinical opinion, the Veteran's hearing loss in both ears could have been at least likely as not affected by military noise exposure.  The examiner continued to note that in 1995 the Veteran was stated that his hearing in his left ear became significantly worse following a visit to a dentist in 1995, at which he believes he contracted meningitis.  Finally, the Veteran alleged that he lost his hearing in his right ear on February 12, 2008. The veteran reported that he woke up that morning hearing and fell back asleep. He stated that when he awoke, his hearing was gone at the right ear.  The examiner concludes his discussion by stating that "it is beyond my scope of practice to state whether the right ear hearing loss disability was caused by the VA in February 2008 other than the facts stated above. ENT should be consulted for a thorough examination of the ear."

Therefore, remand is necessary to afford the Veteran a VA examination by an otolaryngologist/ear, nose, and throat doctor (ENT) to determine the etiology of his right ear hearing loss.  

Additionally, an opinion was sought regarding the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151.  An opinion was rendered by the June 2013 VA examiner, which reads as follows: 

The ER visit appears to be handled to the best of the ability of the provider who came in contact with the veteran. In my opinion, the answer would be [an event not reasonably forseeable] in that the provider attempted to reach the provider to handle the ear lavage but was unable to reach that clinic after multiple attempts. The veteran subsequently sought help from a non VA provider who prescribed steroids to try to restore hearing to no avail. The veteran later received a cochlear implant.

The Board finds this opinion to be inadequate and it does not clearly state whether the VA care constituted "carelessness, negligence, or lack proper skill, error in judgment, or fault on the part of the VA" or if there was an event not reasonably foreseeable, the examiner does not clearly state what that event was and how it impacted the Veteran's care.  Therefore, upon remand a new opinion must be provided on this matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO/AMC shall schedule the Veteran for a VA audio examination with an ENT to determine the etiology of his bilateral hearing loss disability.  

a. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed hearing loss had onset in service or is otherwise related to noise exposure in service. The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

b. The examiner shall considered multiple factors, including, but not limited to in-service noise exposure, meningitis, and impacted cerumen, and the examiner shall state whether it is possible to distinguish the causes of the Veteran's hearing loss from among these factors.  

c. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished. In additional to clinical findings, the examiner must fully describe the functional effects caused by the Veteran's hearing loss. 

d. The examiner must also opine whether the proximate cause of the Veteran's right ear hearing loss was due to carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable, or neither.

e. A complete and thorough rationale for all opinions must be provided. 

2. The agency of original jurisdiction should review the examination reports to ensure that they contain the information, opinions, and rationales requested in this remand. If any benefit for which there is a perfected appeal remains denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



